Citation Nr: 1108959	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for cystitis, rated as 10 percent disabling for the period prior to May 12, 2009, and 60 percent for the period beginning May 12, 2009. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right hand disorder.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disorder. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a neck disorder. 

6.  Entitlement to total disability due to individual unemployability (TDIU) as a result of service-connected disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1971 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2008 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In pertinent part of the September 2005 decision, the RO increased the disability evaluation for cystitis from noncompensable to 10 percent.  

In pertinent part of the July 2008 rating decision, the RO denied entitlement to a TDIU, and declined to reopen previously denied claims for entitlement to service connection for a right hand disorder, a right shoulder disorder, a lumbar spine disorder, and a neck disorder.  With his August 2008 notice of disagreement, the Veteran has initiated an appeal as to each of these five issues, but records in the claims file do not show that he has been provided with a statement of the case.  These matters are addressed in the REMAND portion of the decision below.

In October 2008, the Veteran testified before the undersigned in a Board hearing conducted through videoconference.  A copy of the hearing transcript has been associated with the claim file.

In March 2009, the Board remanded the issue of whether an increased evaluation was warranted for cystitis.  The Board instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA examination to evaluate the current level of severity his cystitis.  

Based on the findings from the report of a May 12, 2009 VA examination, the RO, in an April 2010 rating decision, increased the disability evaluation for cystitis from 10 to 60 percent, effective from May 12, 2009.   Inasmuch as higher ratings for the Veteran's disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has re-characterized the appeal as encompassing the two matters set forth on the title page.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues involving a TDIU, a right shoulder disorder, a lumbar spine disorder, and a neck disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 2, 2008, the Veteran's Disability due to the Veteran's cystitis was manifested by no more than daytime voiding interval at least once every three hours and awakening to void two times nightly. 

2.  As of a VA treatment record dated July 2, 2008, the Veteran's disability due to cystitis is first shown to have worsened, and since that date, it has been manifested by no more than incontinence requiring the changing of absorbent materials four to five times a day.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating, and no higher, have been met for cystitis since July 2, 2008; prior to that date, the criteria for an evaluation in excess of 10 percent for cystitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.115a, 4.115b, Diagnostic Code 7512 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the September 2005 RO decision in the matter, VA sent a letter to the Veteran in June 2005 that addressed some notice elements concerning his claim for an increased rating for cystitis.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In this case, although the original notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim regarding service connection, proper notice was provided in March 2006, following the receipt of the Veteran's notice of disagreement.  Following the March letter to the Veteran, the claim was readjudicated by the RO most recently in an April 2010 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with genitourinary examinations in July 2005 and in May 2009, in which the examiners addressed the severity of the Veteran's cystitis.  As such, the Board finds that there is sufficient medical evidence of record to adjudicate the claim. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's urinary disorder is rated under Diagnostic Code 7512, for chronic cystitis, including interstitial and all etiologies, infectious and non-infectious.  The regulation directs that disabilities rated under this code should be rated as voiding dysfunctions.  38 C.F.R. § 4.115b.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating, urine leakage requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent disability rating and urine leakage requiring the wearing of absorbent materials which must be changed more than four times a day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.

Urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating, and urinary frequency resulting in daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

Obstructed voiding warrants a 10 percent evaluation for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  Obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Factual Background

The Veteran filed his claim for a higher evaluation for cystitis in May 2005.  A review of the record shows that the Veteran receives VA treatment for symptomatology manifested by his cystitis.  Collectively, the treatment records dating back one year prior to the Veteran's claim for a higher evaluation show that the Veteran denied any symptoms involving burning with urination, urgency of urination, and frequency of urination. 

In July 2005, the Veteran was afforded a VA examination in conjunction with his claim.  That examination report shows that the Veteran complained of having pain and burning sensation with urination.  He reported a recurrent history of urinary tract infections that required the use of antibiotics to treat.  The Veteran reported that he experienced daytime voiding intervals of three hours or more and awakening to void twice per night.  He had occasional hesitancy and difficulty starting a stream and frequent symptoms of weak stream, dysuria, dribbling, and hematuria.  He denied any hospitalizations for urinary tract infections during the past 12 months, and he denied a history of requiring drainage or requiring intensive management.  The Veteran also denied any symptoms of leakage, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, hydronephrosis, and cardiovascular symptoms.  Physical examination revealed decreased dorsalis pedis and posterior tibial pulses, bilaterally, but no other abnormalities were observed. The Veteran was diagnosed with recurrent cystitis.  The examiner opined that it did not cause the Veteran any significant occupational impairment or affect his activities of daily living. 

Subsequent VA treatment records show the Veteran began to report an increase in urinary symptoms in 2007.  A March 2007 VA treatment record shows that the Veteran complained of an increase in incontinence and having watery stool twice a week.  There was no indication that the Veteran required the use of absorbent materials at that time.  A May 2007 VA treatment record shows that he reported having "messes" in his pants, but he did not report on the frequency of these occurrence.  

A July 2, 2008 VA treatment record is the first record that documents objective findings of measurable increased symptoms.  This record shows that the Veteran reported awakening every hour to void in the night.  While the Veteran did not report a specific number of nighttime voids at this time, this treatment record marks the first evidence (matching criteria for a higher rating) that the Veteran's disability due to cystitis has worsened.  Complaints of frequent urination were again noted on an October 2008 treatment record.  

In October 2008, the Veteran testified before the undersigned during a videoconference hearing.  During that hearing, the Veteran testified that his symptoms had worsened in severity.  The Veteran report that he now used absorbant pads and that he changed the pads three to four times a day.  

Pursuant to the Board's March 2009 remand directives, the Veteran was afforded another VA examination to evaluate the severity of his cystitis in May 2009. 

The May 2009 VA examination report shows that the Veteran reported urinary frequency of approximately every two hours during the day and awaking to void four to five times a night.  The Veteran also reported urinary incontinence and that he required the use of absorbent material that he changed three to four times a day, but he denied the use of any other appliances to treat his symptomatology.  The Veteran stated that he was not employed because of his disability associated with multiple medical problems, but he denied any occupational impairment caused by his history of cystitis.  It was noted that the Veteran also had chronic kidney disorder and he did not require the use of dialysis.  

In a March 2010 addendum to the May 2009 VA examination report, the VA examiner stated that the Veteran is required to wear absorbent pads because of the urinary incontinence and urinary frequency associated with his cystitis.  


Analysis 

Initially, the Board notes that the RO in the April 2010 rating decision, awarded the maximum schedular 60 percent evaluation, effective from the date of the May 12, 2009 VA examination report.  However, the Board finds that it is more appropriate to award the 60 percent evaluation from July 2, 2008, the date that the medical evidence of record first indicates the Veteran's disability due to cystitis has worsened in accordance with criteria associated with 38 C.F.R. § 4.115a (voiding dysfunction).  

The medical evidence at that time indicates that the severity of Veteran's disability (awakening every hour to void in the night). This is presumably more than five times a night, and meets the criteria associated with 40 percent evaluation for urinary frequency.  See 38 C.F.R. § 4.115a.  Further, the Veteran's testimony during the October 2008 Board hearing also shows a worsening in severity - changing absorbent pads three to four times a day.  The Board finds that while the severity of the Veteran's disability was not fully evaluated until the May 2009 VA examination, the medical evidence from July 2, 2008 VA and onward marks the onset of the increase in severity of the disability due to cystitis.  

The Board notes that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.   See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds that the Veteran's statements made during his VA treatment session in July 2008 and his statements made during the October 2008 hearing are highly probative evidence with regard to evaluating the severity of the Veteran's cystitis. 

Accordingly, the Board finds that it is more appropriate to award the 60 percent evaluation from July 2, 2008, the date that the medical evidence of record first indicates the Veteran's disability due to cystitis has worsened in accordance with criteria associated with 38 C.F.R. § 4.115a (voiding dysfunction).  

The Period Prior to July 2, 2008 

Having reviewed the above, the Board finds that a rating in excess of 10 percent for service-connected cystitis is not warranted for the period prior to July 2, 2008.  

During this period, the Veteran's disability is manifested by daytime voiding intervals of less than three times an hour.  The Veteran denied that he had leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day, and he denied any obstructed voiding that result in urinary retention.  The nature and extent of symptomatology associated with cystitis for the time period in question best approximates the criteria for a 10 percent rating under 38 C.F.R. § 4.115a, voiding dysfunction.  Here, the objective impairment shown is of this approximate level of severity.

The Board has considered the Veteran's statements recorded in the 2007 VA treatment records that suggest an increase in urinary symptom in determining whether a higher evaluation is warranted as of the date of any of those records.  At no point prior to July 2, 2008, does the overall medical evidence, however, show that an evaluation in excess of 10 percent is warranted.  There is no objective evidence that the Veteran had urinary frequency resulting in daytime voiding interval between one to two hours or awakening to void three to four times per night.  The objective medical evidence also failed to show that he had leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day. 

Accordingly, the Board finds that the presently assigned 10 percent rating for cystitis for the time period prior to July 2, 2008 should remain in effect. 




July 2, 2008 to the Present 

As mentioned above, the Board finds that the maximum schedular 60 percent evaluation for the Veteran's disability due to cystitis should be awarded from the July 2, 2008 VA treatment record.  The medical evidence in that VA treatment record marks the onset of an increase in severity in accordance with the criteria under 38 C.F.R. § 4.115a, voiding dysfunction.  Thereafter, the severity of the Veteran's disability was fully evaluated during the May 2009 VA examination. 

The findings from the May 2009 VA examination report show that the Veteran's disability due to cystitis results in urinary incontinence requiring the use of an appliance or absorbent materials, which must be changed four to five times per day.  This symptomatology is associated with the criteria for a 60 percent evaluation under 38 C.F.R. § 4.115a, voiding dysfunction.  The Board notes that this is the highest rating allowed for voiding dysfunction, and a higher rating would only be warranted if there was renal dysfunction associated with cystitis.  See 38 C.F.R. § 4.115a for renal dysfunction.  Although the record shows that the Veteran has been diagnosed with chronic kidney disease, the Veteran has not asserted and there is no evidence of record that has associated it with his service-connected cystitis.  As such, his renal dysfunction symptomatology cannot be considered as a basis for an award of a higher rating in this case.

Thus, the Board assigns the 60 percent evaluation for cystitis from July 2, 2008 to the present.  As stated above, 60 percent is the highest rating authorized under Diagnostic Code 7215 for voiding dysfunction.  See 38 C.F.R. §§ 4.115a and 4.115b

Summary

In sum, the Board finds that the following staged evaluations for cystitis are appropriate: a 10 percent disability rating period prior to July 2, 2008, and a 60 percent disability rating thereafter.  38 C.F.R. § 4.115a.  The Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant higher ratings.

The Board has considered whether additional "staged" ratings are in order, but sees no additional shift in severity so as to justify such.  38 C.F.R. § 4.130; see Hart, 21 Vet. App. at 505.  Should the Veteran's disability change in the future, a higher evaluation may be assigned.

The record also does not reflect that an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's disability.  While the Veteran has reported that his disability causes him significant interference with his activities of daily living, he has not asserted that his disability causes him interference with his work so as to present "exceptional" circumstances.  As discussed above, the Veteran's symptomatology is appropriately addressed by the staged percent rating assigned, 10 percent and 60 percent, respectively.  The Rating Schedule is adequate.  Moreover, the Veteran's disability has not required frequent periods of hospitalization and the record shows that the Veteran has been able to maintain other forms of employment.   Accordingly, the Board concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's disability.

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has stated that the symptomatology manifested by his cystitis does not affect his ability to work, and a TDIU claim is accordingly not raised in conjunction with this issue.  


ORDER

An increased rating to 60 percent is warranted for cystitis from July 2, 2008; prior to that a 10 percent, evaluation is continued. 


REMAND

The Veteran seeks entitlement to a TDIU and he seeks to reopen previously denied claims for entitlement to service connection for a right hand disorder, a right shoulder disorder, a neck disorder, and a lumbar spine disorder.  Review of the claims file does not indicate that the Veteran has received a statement of the case after his submission of a timely notice of disagreement from the July 2008 rating decision denying his claim for TDIU and declining to reopen his previously denied claims.  While the RO may have issued a statement of the case as to any or all these issues in the time this file was sent to the Board, such is not reflected in the claims file.  

Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order to ensure that the RO has issued a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

If the RO has not already done so, the RO should provide the Veteran a Statement of the Case as to the issue of entitlement to a TDIU, as well as the issues of whether new and material evidence has been received to reopen previously denied claims for entitlement to service connection for a right hand disorder, a right shoulder disorder, a neck disorder, and a lumbar spine disorder.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


